Mr. Cheep Justice Brantly
concurring: I concur in the conclusion reached by Mr. Justice Holloway, but in doing so do not wish to be understood as giving my assent, even by implication, to the proposition that an arrest may be made without a warrant in any case where the facts and circumstances, independently of those discovered through the arrest, are not sufficient to produce in the mind of the arresting officer a conviction, which amounts to a practical certainty, that he is witnessing, at the time, the commission of a public offense. In other words, mere suspicion founded upon hearsay evidence only, however trustworthy in source, without personal observation by the officer of occurrences actually taking place at the time, which, in themselves, indicate that an offense is being committed, does not justify an arrest or seizure. To recognize any other rule would authorize the officer to arrest upon a bare suspicion not supported by the actual existence of facts and circumstances which, in the mind of a reasonable person, point to the commission of an offense; and it must not be overlooked that the provision of the Constitution prohibiting unreasonable searches and seizures (Constitution, sec. 7, Art. Ill) makes no distine*63tion between persons and property, and the seizure of either without warrant must be justified by the facts. On the other hand, the announcement of a rule which would deny the right to make an arrest in all cases except upon personal knowledge of the officer, would render it well nigh impossible to enforce the prohibition, the anti-gambling and other similar laws enacted to suppress crimes which from their nature are generally committed in secret. It is not understood that anything said by Mr. Justice Holloway is contrary to my view. No rule can be laid down applicable to all eases. The arrest or seizure must be justified by the circumstances disclosed by the facts in each case. The facts found by the trial court in this case were not entirely satisfactory, but after a careful examination and analysis of them, I am not willing to say that they were wholly insufficient to justify the seizure.